Name: Commission Implementing Decision (EU) 2016/175 of 8 February 2016 on a measure taken by Spain pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of pressure washer (notified under document C(2016) 670) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: consumption;  technology and technical regulations;  marketing;  mechanical engineering;  electronics and electrical engineering;  Europe
 Date Published: 2016-02-10

 10.2.2016 EN Official Journal of the European Union L 33/12 COMMISSION IMPLEMENTING DECISION (EU) 2016/175 of 8 February 2016 on a measure taken by Spain pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of pressure washer (notified under document C(2016) 670) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, Spain informed the Commission of a measure to prohibit the placing on the market of a pressure washer of type Parkside PHD 100 B2 manufactured by Grizzly GartengerÃ ¤te GmbH & Co. KG Germany and distributed by LIDL Supermercados, S.A.U. Spain. (2) The reason for taking the measure was the non-conformity of the pressure washer with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC. (3) Section 1.5.1 (Electricity supply) of Annex I to Directive 2006/42/EC requires that machinery which has an electricity supply must be designed, constructed and equipped in such a way that all hazards of an electrical nature can be prevented. Section 1.5.2 (Static Electricity) of the same Annex I requires that machinery must be designed and constructed to prevent or limit the build-up of potentially dangerous electrostatic charges and/or be fitted with a discharging system. (4) The EC Declaration of Conformity issued by the manufacturer for the pressure washer made reference, among others, to the harmonised standard EN 60335-2-67:2009 Household and similar electrical appliances  Safety  Part 2-67: Particular requirements for floor treatment and floor cleaning machines for commercial use (IEC 60335-2-67:2002 (Modified) + A1:2005 (Modified)). (5) According to the Spanish authorities, the pressure washer presented the following shortcomings:  the protection grade against harmful ingress of water was lower than the level IPX7 requested for hand-held appliances, with the consequent risk of electrocution. This was not in accordance with Sections 1.5.1 and 1.5.2 of Annex I to Directive 2006/42/EC, nor with paragraph 6.2 of harmonised standard EN 60335-2-67:2009 with regard to hand-held appliances;  the length of the electric cable was less than 15 m, with the consequent risk of electrocution. This was not in accordance with Sections 1.5.1 and 1.5.2 of Annex I to Directive 2006/42/EC, nor with paragraph 25.7 of harmonised standard EN 60335-2-67:2009 with regard to hand-held appliances;  the pressure washer had an opening at less than 60 mm from the floor that could admit liquid to live parts, with the consequent risk of electrocution. This was not in accordance with Sections 1.5.1 and 1.5.2 of Annex I to Directive 2006/42/EC, nor with paragraph 22.101 of harmonised standard EN 60335-2-67:2009. (6) The Commission invited the manufacturer, Grizzly GartengerÃ ¤te GmbH & Co. KG, and the distributor, LIDL Supermercados, S.A.U., to present their observations on the measure taken by Spain. (7) No reply from the manufacturer was received. The distributor, in the reply received from his representative, considered that the machinery is a portable appliance and that lower technical requirements, protection grade and length of the electric cable were in line with what is requested in case of portable appliances, while the shortcomings remarked by the Spanish authorities were referred to requirements for hand-held appliances. Concerning the opening, the distributor considered that the requirement had been fulfilled as there were no active parts in the high pressure washer at a distance of less than 60 mm to the ground. (8) According to the available documents, the different level of technical safety requirements taken into account by the Spanish authorities and by the distributor were directly connected to whether the pressure washer should be classified as a hand-held appliance or as a portable appliance as defined by the harmonised standard EN 60335-1 Household and similar electrical appliances  Safety  Part 1: General requirements. Furthermore, standard EN 60335-2-67 has to be used in conjunction with EN 60335-1. (9) The analysis of the evidence provided by the Spanish authorities and of the documents delivered by the distributor led to the conclusion that the pressure washer is of a dual use, this is to say, it can be used not only as portable appliance, as declared by the distributor, but also as hand-held appliance, as remarked by the Spanish authorities. In any case, even if it were considered that the pressure washer is a portable appliance, its use as hand-held appliance could be considered as a reasonably foreseeable misuse in terms of the principles of safety integration laid down in Sections 1.1.2 and 1.7.4.1 of Annex I to Directive 2006/42/EC, that prescribe that the manufacturer must take into account the intended use and any reasonably foreseeable misuse of the machine. Therefore, the pressure washer should in any event fulfil the higher technical safety requirements for hand-held appliances. (10) Consequently, the pressure washer of type Parkside PHD 100 B2 manufactured by Grizzly GartengerÃ ¤te GmbH & Co. KG Germany and distributed by LIDL Supermercados, S.A.U. Spain, fails to comply with the essential health and safety requirements referred to in Article 5(1)(a) of Directive 2006/42/EC. The non-conformity gives rise to serious risks of injury to users. It is therefore appropriate to consider the measure taken by Spain as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Spain to prohibit the placing on the market of a pressure washer of type Parkside PHD 100 B2 manufactured by Grizzly GartengerÃ ¤te GmbH & Co. KG Germany and distributed by LIDL Supermercados, S.A.U. Spain, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 February 2016. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.